
	
		I
		111th CONGRESS
		1st Session
		H. R. 410
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2009
			Ms. Hirono (for
			 herself and Mr. Abercrombie)
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To provide for the establishment of a memorial within
		  Kalaupapa National Historical Park located on the island of Molokai, in the
		  State of Hawaii, to honor and perpetuate the memory of those individuals who
		  were forcibly relocated to the Kalaupapa Peninsula from 1866 to 1969, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Kalaupapa Memorial Act of 2009.
		2.Establishment of
			 memorial within Kalaupapa National Historical Park
			(a)In
			 generalThe Secretary of
			 Interior shall authorize Ka ‘Ohana O Kalaupapa, a non-profit organization
			 consisting of patient residents at Kalaupapa National Historical Park, and
			 their family members and friends, to establish a memorial at a suitable
			 location or locations approved by the Secretary at Kalawao or Kalaupapa within
			 the boundaries of Kalaupapa National Historical Park located on the island of
			 Molokai, in the State of Hawaii, to honor and perpetuate the memory of those
			 individuals who were forcibly relocated to Kalaupapa Peninsula from 1866 to
			 1969.
			(b)Design
				(1)In
			 generalThe memorial
			 authorized by subsection (a) shall—
					(A)display in an appropriate manner the names
			 of the first 5,000 individuals sent to the Kalaupapa Peninsula between 1866 and
			 1896, most of whom lived at Kalawao; and
					(B)display in an appropriate manner the names
			 of the approximately 3,000 individuals who arrived at Kalaupapa in the second
			 part of its history, when most of the community was concentrated on the
			 Kalaupapa side of the peninsula.
					(2)ApprovalThe
			 location, size, design, and inscriptions of the memorial authorized by
			 subsection (a) shall be subject to the approval of the Secretary of the
			 Interior.
				(c)FundingKa ‘Ohana O Kalaupapa, a nonprofit
			 organization, shall be solely responsible for acceptance of contributions for
			 and payment of the expenses associated with the establishment of the
			 memorial.
			
